Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 1 of 16 PageID 75



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

FILOMENA GARCIA, an individual

                  Plaintiff,

v.                                                  Case No: 2:18-cv-790-FtM-99UAM

CITY OF CAPE CORAL,

                 Defendant.


                     CASE MANAGEMENT AND SCHEDULING ORDER

         Having considered the case management report that the parties prepared, see

Fed. R. Civ. P. 26(f) and M.D. Fla. R. 3.05(c), the Court enters this Case Management

and Scheduling Order:

     Mandatory Initial Disclosures (pursuant                              March 1, 2019
     to Fed. R. Civ. P. 26(a)(1))
     Motions to Add Parties or to Amend the                             March 15, 2019
     Pleadings
     Disclosure of Expert Reports     Plaintiffs:                     November 1, 2019
                                     Defendant:                       December 4, 2019
     Discovery Deadline                                                 January 8, 2020
     Mediation                        Deadline:                        January 22, 2020
                                      Mediator:                   Tara Miller Dane, Esq.
                                      Address:      Tara Miller Dane Mediation Services
                                                         P.O. Box 2467, Naples, Florida
                                     Telephone:                          (239) 643-4338
     Dispositive Motions, Daubert Motions,                             February 4, 2020
     and Markman Motions
     Meeting In Person to Prepare Joint Final                             April 24, 2020
     Pretrial Statement
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 2 of 16 PageID 76




 Joint Final Pretrial Statement (including                                     May 8, 2020
 joint-proposed jury instructions and
 verdict form, case-specific voir dire
 questions, witness lists, and exhibit
 lists, all of which must also be emailed in
 Microsoft Word® format to Judge
 Chappell's inbox)
 All Other Motions (including motions in                                       May 8, 2020
 limine) and Trial Briefs (non-jury trials)
 Final Pretrial Conference               Date:                        May 22, 2020
                                         Time:                              9:30 AM
                                        Judge: The Honorable Sheri Polster Chappell
 Trial Term Begins                                                            June 1, 2020

 Note: Trials before a Magistrate Judge
 begin on a date certain.
 Estimated Length of Trial                                                          3 Days
 Jury/Non Jury                                                                         Jury

       The purpose of this Case Management and Scheduling Order is to discourage
wasteful pretrial activities and secure the just, speedy, and inexpensive determination of
the action. See Fed. R. Civ. P. 1; M.D. Fla. R. 1.01(b). This Order controls the
subsequent course of this proceeding. See Fed. R. Civ. P. 16. Counsel and all parties
(both represented and pro se) shall comply with this Order, the Federal Rules of Civil
Procedure, the Local Rules of the United States District Court for the Middle District of
Florida, A Handbook On Civil Discovery Practice in the United States District Court for
the Middle District of Florida, and the United States District Court for the Middle District
Florida's Administrative Procedures for Electronic Filing. Counsel shall also comply with
the Professionalism Expectations adopted by The Florida Bar Board of Governors on
January 30, 2015. See also M.D. Fla. R. 2.04 (discussing attorney discipline).

       A. DISCOVERY

        a.     Certificate of Interested Persons and Corporate Disclosure Statement
– Each party, intervenor, non-party movant, and Rule 69 garnishee shall file and serve a
Certificate of Interested Persons and Corporate Disclosure Statement using the
mandatory form issued by the Clerk's Office. No party may seek discovery from any
source before filing and serving a Certificate of Interested Persons and Corporate
Disclosure Statement. A motion, memorandum, response, emergency motion, or other
paper may be denied or stricken unless the filing party has previously filed and served its
Certificate of Interested Persons and Corporate Disclosure Statement. Any party who
has not already filed and served the required certificate shall do so within fourteen days
of the date of this Order or sanctions will be imposed.


                                           -2-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 3 of 16 PageID 77



       b.    Discovery Not Filed – The parties shall not file discovery materials with the
Clerk except as provided in M.D. Fla. R. 3.03.

        c.    Limits on Discovery – The parties may stipulate to limits on discovery
within the context of the limits and deadlines established herein, but the parties may not
alter the terms of this Order without the Court's leave. See Fed. R. Civ. P. 29.

       d.      Discovery Deadline – Each party shall timely serve discovery requests so
that the rules allow for a response prior to the discovery deadline. The Court may deny
as untimely all motions to compel filed after the discovery deadline

        e.      Disclosure of Expert Testimony – On or before the date set in the above
table for the disclosure of expert reports, the party shall fully comply with Fed. R. Civ. P.
26(a)(2) and 26(e). Expert testimony on direct examination at trial will be limited to the
opinions, basis, reasons, data, and other information disclosed in the written expert report
disclosed per this Order. Failure to disclose such information may result in the exclusion
of all or part of the testimony of the expert witness.

        f.     Confidentiality Agreements – The parties may reach an agreement on
designating materials as "confidential." The Court does not need to endorse a
confidentiality agreement. The Court will enforce stipulated and signed confidentiality
agreements. See generally M.D. Fla. R. 4.15. Each confidentiality agreement or order
shall provide, or shall be deemed to provide, that "no party shall file a document under
seal without first having obtained an order granting leave to file under seal on a showing
of particularized need." See also "Motions to File Under Seal" below.

       B. MOTIONS

        a.      Certificate of Good Faith Conference – A moving party shall confer with
counsel for the opposing party in a good faith effort to resolve the issue(s) raised by the
motion. See M.D. Fla. R. 3.01(g); Fed. R. Civ. P. 26(c). A moving party shall also file
a statement with the motion that (1) certifies that the moving party conferred with opposing
counsel; and (2) states whether counsel agree on the resolution of the motion. No such
certificate is required in a motion for injunctive relief, for judgment on the pleadings, for
summary judgment, to dismiss or to permit maintenance of a class action, or to
involuntarily dismiss an action. See M.D. Fla. R. 3.01(g). Although Local Rule 3.01(g)
does not require a certificate for a motion to dismiss for failure to state a claim upon which
relief can be granted, Judge Chappell expects a party filing such a motion to confer with
opposing counsel before filing the motion.

        The term "confer" in Local Rule 3.01(g) requires a substantive conversation in
person or by telephone, and it does not envision an exchange of ultimatum by fax or letter.
Counsel who merely attempt to confer have not "conferred." Counsel must respond
promptly to inquiries and communications from opposing counsel. A certificate to the
effect that opposing counsel was unavailable for a conference does not satisfy the parties'
obligation to confer. The moving party retains the duty to contact opposing counsel




                                            -3-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 4 of 16 PageID 78



expeditiously after filing and to supplement the motion promptly with a statement certifying
whether, or to what extent, the parties have resolved the issue(s) presented in the motion.

        If the parties agree to all or part of the relief sought in any motion, the caption of
the motion shall include the word "unopposed," "agreed," or "stipulated" or otherwise
succinctly inform the Court that, as to all or part of the requested relief, no opposition
exists. The importance of Local Rule 3.01(g) in helping needless litigation cannot be
overstated; therefore, failure to comply fully with the rule may result in the Court denying
or striking the motion.

       b.     Motions to Extend Deadlines

             i.      Extensions of Deadlines Disfavored – A motion to extend a deadline
established in this Order, including motions to extend discovery, are disfavored. Failure
to complete discovery within the time established by this Order does not constitute cause
for a continuance unless brought to the Court's attention at least sixty days before the first
day of the scheduled trial term. The moving party must show that the failure to complete
discovery is not the result of lack of diligence in pursuing discovery. See M.D. Fla. R.
3.09(b). The filing of a motion to extend a deadline does not toll the time for compliance
with other deadlines established by rule or order.

             ii.     Dispositive Motions Deadline and Trial Not Extended – The Court
cannot extend a dispositive motion deadline to the eve of trial. Because of the Court's
heavy trial calendar, at least four months before the first day of the scheduled trial term
are needed to review and resolve a dispositive motion sufficiently.

        c.    Motions to Compel – A motion to compel discovery will be denied unless
it complies with Local Rule 3.04. Under Local Rule 3.04, a motion to compel discovery
must include quotation in full of each interrogatory, question on deposition, request of
admission, or request for production to which the motion is addressed; each of which shall
be followed immediately by quotation in full of the objection and grounds therefor as stated
by the opposing party; or the answer or response which is asserted to be insufficient,
immediately followed by a statement of the reason the motion should be granted. The
opposing party shall then respond as Local Rule 3.01(b) requires.

       d.     Motions for Protective Order – A motion for a protective order will be
denied unless it complies with Local Rule 3.04. The mere filing of a motion for a
protective order does not, absent a Court order granting the motion, excuse the moving
party from complying with the requested or scheduled discovery. Upon receipt of
objectionable discovery, a party has a duty to seek relief immediately and not wait until
discovery is due or almost due.

       A party wishing to keep confidential documents obtained or disclosed during
discovery, including for attorneys' eyes only, may file a motion for a protective order, with
a proposed order, showing good cause for the relief requested. Notwithstanding any
provision in the stipulated protective order, nothing in the Court's order shall authorize a
party to file under seal, absent further Court order, confidential discovery material with the



                                            -4-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 5 of 16 PageID 79



Clerk of Court or at trial, as such filings are subject to greater scrutiny due to the common
law right to inspect and copy judicial records and public documents. The Court
discourages unnecessary stipulated motions for protective order.

       e.     Motions to File Under Seal – Whether a document(s) may be filed under
seal is a separate and distinct issue from whether the parties may agree that produced
documents are confidential. A motion to file under seal is disfavored. The Court
permits a document(s) to be filed under seal only upon a finding of extraordinary
circumstances and particularized need. See Brown v. Advantage Eng'g, Inc., 960 F.2d
1013 (11th Cir. 1992); Wilson v. Am. Motors Corp., 759 F.2d 1568 (11th Cir. 1985).

        A party seeking to file a document under seal must file a "Motion to Seal"
requesting Court action, together with a memorandum of law in support. A party may
file a "Motion to Seal" either electronically or in paper format. If a motion to seal is filed
electronically, the moving party must file each document being proposed for sealing in
paper format. If the Court grants a motion to seal, it will enter an order authorizing the
filing of the document in paper format under seal. A document filed under seal must be
filed in paper format and in accordance with the Local Rules. The document must be
clearly designated as "UNDER SEAL" or "IN CAMERA." See Admin. Procedures for
Elec. Filing at 6.

        f.    Emergency Motions – A motion of an emergency nature may be
considered and determined by the Court at any time, in its discretion. See M.D. Fla. R.
3.01(e), 4.05. The designation of "emergency" may cause the Court to abandon other
pending matters in order to address the "emergency" immediately.              Thus, an
unwarranted designation of a motion as an emergency motion may result in the imposition
of sanctions. It is not an emergency, for example, when counsel has delayed discovery
until the end of the discovery period.

       g.       Motions for Summary Judgment

              i.     Required Materials – A motion for summary judgment shall include a
memorandum of law in support and a specifically captioned section titled, "Statement of
Material Facts" in a single document not to exceed 25 pages in length. See M.D. Fla.
R. 3.01(a). The statement of material facts must list each material fact alleged not to be
disputed in separate, numbered paragraphs. Each fact must be supported by a pinpoint
citation to the specific part of the record relied upon to support that fact. A general
reference to a deposition is inadequate.1 The record includes depositions, electronically
stored information, affidavits or declarations, stipulations, admissions, and interrogatory
answers; however, it does not include attorneys' affidavits. When preparing the
statement of material facts, the moving party must reference only the material facts
necessary for the Court to determine the issues presented in the motion for summary
judgment. Legal arguments should not be included in the statement of material fact.
Failure to submit a statement of material facts constitutes grounds to deny the motion.


       1   For example, a general reference to "Deposition of Jones" is insufficient.   The page and


                                                 -5-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 6 of 16 PageID 80



        An opposition to a motion for summary judgment shall be filed within fourteen
days after service of the motion. An opposition to a motion for summary judgment shall
include a memorandum of law and a specifically captioned section titled, "Response to
Statement of Material Facts" in a single document not to exceed 20 pages in length. See
M.D. Fla. R. 3.01(b). The opposing party's response to statement of material facts must
mirror the statement of material facts by admitting and/or denying each of the moving
party's assertions in matching numbered paragraphs. Each denial must set forth a
pinpoint citation to the record where the fact is disputed. Although the opposing party's
response must correspond with the paragraph scheme used in the statement of material
facts, the response need not repeat the text of the moving party's paragraphs. In
deciding a motion for summary judgment, the Court will deem admitted any fact in the
statement of material facts that the opposing party does not specifically controvert,
provided the moving party's statement is supported by evidence in the record. Additional
facts which the party opposing summary judgment contends are material shall be
numbered and placed at the end of the opposing party's response and include a pinpoint
citation to the record where the fact is established.

            ii.     Deposition Transcripts as Exhibits – If depositions are filed in support
of a motion for summary judgment, the Court prefers the deposition be filed in its entirety
(condensed version is fine) with exhibits

             iii.      Exhibit Index – A motion for summary judgment or a response
thereto with exhibits totaling more than ten pages must include an index to the exhibits
that lists the exhibit number and title of the exhibit. Counsel must file the index as the
first attachment to the parent document. See "Exhibit Index" below for a sample exhibit
index.

           iv.        Scope of Judicial Review – When resolving motions for summary
judgment, the Court has no independent duty to search and consider any part of the
record not otherwise referenced and pinpoint cited to in the statement of material facts
and response thereto. See Fed. R. Civ. P. 56(c)(3) ("The court need consider only the
cited materials, but it may consider other materials in the record.").

           v.       Oral Argument – Unless specifically ordered, the Court will not hold
a hearing on a motion for summary judgment.

       h.      Daubert and Markman Motions – On or before the date set in the above
table, a party seeking a ruling pursuant to Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
579 (1993) (admissibility of expert opinions) or Markman v. Westview Instruments, Inc.,
517 U.S. 370 (1996) (interpreting a patent claim) shall file and serve an appropriate
motion. Where appropriate, the parties shall prepare a glossary of technical or scientific
terms for the Court and court reporter.




line number of the deposition transcript must be included.



                                              -6-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 7 of 16 PageID 81



        i.    All Other Motions Including Motions In Limine – On or before the date
set in the above table, the parties shall file and serve all other motions including motions
in limine. Because of Local Rule 3.01(g), the parties shall confer to define and limit the
issues in dispute.

       j.    Exhibit Index – Counsel filing a motion with exhibits totaling more than ten
pages must create an index to the exhibits, including the exhibit number and title of the
exhibit. File the index as the first attachment to the parent document. Below is a
sample exhibit index:

        Number                                         Title
            1            Affidavit of John Smith
            2            Jane Doe's Deposition
           3-A           Contract Between XYZ Company and ABC Company (Part 1,
                         Pages 1-15)

           3-B           Contract Between XYZ Company and ABC Company (Part 2,
                         Pages 16-24)

            4            XYZ Company General Ledgers

       C. FINAL PRETRIAL PROCEDURES

      a.     Meeting In Person – On or before the date set in the above table, lead trial
counsel for each and any unrepresented party shall meet in person in a good faith effort
to:

           i.      discuss the possibility of settlement. The parties shall thoroughly
and exhaustively discuss settling the case before undertaking the extensive efforts
needed to complete the final trial preparations in accordance with this Order;

           ii.       stipulate to as many facts and issues as possible. The parties shall
make an active and meaningful effort to stipulate to agreed facts and law, and to limit,
narrow, and simplify the issues of fact and law that remain contested. Parties who have
complied with this requirement in good faith will file a Joint Final Pretrial Statement listing
far more agreed facts and principles of law than those that remain for determination at
trial;




                                             -7-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 8 of 16 PageID 82



            iii.     examine all individual and joint exhibits and Local Rule 5.04 exhibit
substitutes or documents and other items of tangible evidence to be offered by the parties
at trial. The parties should also prepare and exchange a final exhibit list bearing a
description identifying each exhibit and sponsoring witness. See "Exhibit List and
Marking Exhibits" below. Absent good cause, the Court will not receive in evidence over
objection any exhibits, including charts, diagrams, and demonstrative evidence, not
presented to opposing counsel or unrepresented parties for inspection and copying at the
required meeting, or not listed in the joint final pretrial statement;

           iv.        exchange the names and addresses of all witnesses, and state
whether they will likely be called; and

           v.       prepare a Joint Final Pretrial Statement in strict conformance with
Local Rule 3.06(c) and this Order.

        b.     Joint Final Pretrial Statement – On or before the date set in the above
table, lead trial counsel for each party and any unrepresented party shall jointly prepare
and file a "Joint Final Pretrial Statement" that strictly conforms to Local Rule 3.06(c) and
this Order. The Joint Final Pretrial Statement must be signed by counsel for all parties
and any unrepresented party and contain the following information:

                     i. the basis of federal jurisdiction;

                     ii. a concise statement of the nature of the action;

                    iii. a brief statement of each party's case;

                    iv. a list of all exhibits and Local Rule 5.04 exhibit substitutes to be
                        offered at trial with notation of all objections thereto;

                     v. a list of all witnesses who may be called at trial;

                    vi. a list of all expert witnesses including, as to each such witness, a
                        statement of the subject matter and a summary of the substance
                        of his or her testimony;

                    vii. in cases in which any party claims money damages, a statement
                         of the elements of each such claim and the amount being sought
                         with respect to each such element;

                   viii. a list of all depositions to be offered in evidence at trial (as
                         distinguished from possible use for impeachment), including a
                         designation of the specific pages and lines to be offered from
                         each depositions;

                    ix. a concise statement of those facts which are admitted and will
                        require no proof at trial, together with any reservations directed
                        to such admissions;



                                            -8-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 9 of 16 PageID 83



                     x. a concise statement of applicable principles of law on which there
                        is agreement;

                     xi. a concise statement of those issues of fact which remain to be
                         litigated (without incorporation by reference to prior pleadings and
                         memoranda);

                    xii. a concise statement of those issues of law which remain for
                         determination by the Court (without incorporation by reference to
                         prior pleadings or memoranda);

                    xiii. a concise statement of any disagreement as to the application of
                          the Federal Rules of Evidence or the Federal Rules of Civil
                          Procedure; and

                    xiv. a list of all motions or other matters that require action by the
                         Court.

See M.D. Fla. R. 3.06(c). The Court will strike pretrial statements that are unilateral,
partly executed, or otherwise incomplete. Inadequate stipulations of fact and law will be
stricken. Sanctions may be imposed for failure to comply, including the striking of
pleadings. At the conclusion of the final pretrial conference, all pleadings are deemed
to merge into the Joint Final Pretrial Statement, which will control the course of the trial.
See M.D. Fla. R. 3.06(e); Fed. R. Civ. P. 16(e).

        c.     Coordination of Joint Final Pretrial Statement – All counsel and parties
are responsible for filing a Joint Final Pretrial Statement in full compliance with this Order.
Plaintiff's counsel (or plaintiff, if all parties are proceeding pro se) shall have the primary
responsibility to coordinate compliance with the sections of this Order that require a
meeting of lead trial counsel and unrepresented parties in person, and the filing of a Joint
Final Pretrial Statement and related material. See M.D. Fla. R. 3.10 (relating to failure
to prosecute). If the plaintiff is proceeding pro se, defense counsel shall coordinate
compliance. If counsel is unable to coordinate such compliance, counsel shall timely
notify the Court by written motion or request for a status conference.




                                             -9-
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 10 of 16 PageID 84



        d.     Depositions – The Court encourages stipulations of fact to avoid calling
unnecessary witnesses. Where a stipulation will not suffice, the Court permits the use
of videotaped depositions. At the required meeting, counsel and unrepresented parties
shall agree upon and specify in writing in the Joint Final Pretrial Statement the pages and
lines of each deposition (except where used solely for impeachment) to be published to
the trier of fact. The parties shall include in the Joint Final Pretrial Statement a page-
and-line description of any testimony that remains in dispute after an active and
substantial effort at resolution, together with argument and authority for each party's
position. The parties shall submit edited and marked electronic copies (as to the portion
offered by each party) of any depositions or deposition excerpts that are to be offered in
evidence. Edited and marked electronic copies shall also be emailed to the Honorable
Sheri Polster Chappell's inbox 2 for the Court's consideration at the final pretrial
conference.

        e.     Witness Lists – On or before the date set in the above table, each party
must file and exchange a list of all witnesses who may be called at trial. In addition, on
the morning of trial, prior to jury selection, counsel much provide three (3) copies of their
final witness lists to the Courtroom Deputy Clerk. The party must use the Civil Witness
List form found on Judge Chappell's website.3 When completing the required Witness
List form, counsel may ignore the column titled, "Date(s) Testified," as that column is
reserved for the Court. Absent good cause, the Court will not permit the testimony of
unlisted witnesses at trial over objection. This restriction does not apply to true rebuttal
witnesses, i.e., witnesses whose testimony could not have been reasonably foreseen as
necessary. Records custodians may be listed, but will not likely be called at trial, except
in the rare event that authenticity or foundation is contested. For good cause and in
compelling circumstances, the Court may permit presentation of testimony in open court
by contemporaneous transmission from a different location. See Fed. R. Civ. P. 43(a).

         f.     Exhibit Lists and Marking Exhibits – On or before the date set in the
above table, each party must file and exchange a list of exhibits that may be introduced
at trial. The parties must use the Exhibit List form found on Judge Chappell's website.
Unlisted exhibits will not be received into evidence at trial, except by order of the Court in
the furtherance of justice. See M.D. Fla. R. 3.06(e). In completing the Exhibit List form,
the party must provide a descriptive notation sufficient to identify each exhibit. In
addition, on the morning of trial, prior to jury selection, the parties must provide the
Courtroom Deputy Clerk with three (3) copies of their respective exhibit lists and email
the lists in Microsoft Word® format to Judge Chappell's inbox. Include the case number
and case name in the email subject line. Any party unable to comply with this
requirement must contact the Courtroom Deputy Clerk to make other arrangements.

       To avoid duplicate exhibits and confusion in the record, counsel must submit all
stipulated exhibits as joint exhibits. Counsel must identify joint exhibits on a single
exhibit list rather than separately list the joint exhibits on their individual exhibit lists. For

       2   Chambers_FLMD_Chappell@flmd.uscourts.gov.
       3   http://www.flmd.uscourts.gov/judicialinfo/ftmyers/JgChappell.htm.



                                              - 10 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 11 of 16 PageID 85



example, if a photograph or medical record is being stipulated into evidence, it should be
marked as a joint exhibit and not listed separately on both (all) party's witness lists. Each
party's individual exhibit list should include only additional exhibits to which objections
have been asserted.

      In advance of trial, all individual and joint exhibits must be pre-marked in
accordance with the instructions on Judge Chappell's website and Local Rule 3.07.
Counsel must staple the appropriate colored, party-specific exhibit tags to the upper right
corner of the first page. The exhibit tags are on Judge Chappell's website. In
completing the exhibit tags, the parties must use consecutive numbers to mark exhibits.

       When offering into evidence a documentary exhibit larger or smaller than 8.5"x11",
counsel shall also offer an 8.5"x11" reduction or enlargement of the exhibit. See M.D.
Fla. R. 5.04(b). Counsel will be deemed by the Court to stipulate to the substitution of
the photographs or 8.5"x11" reduction/enlargement of the exhibits in the record on
appeal, unless otherwise ordered by the Court. Objections to such photographs or
reductions of exhibits must be listed in the Joint Final Pretrial Statement.

         g.     Electronic Exhibit Binder – On or before the morning of trial, prior to jury
selection, counsel for each party must provide Judge Chappell an electronic exhibit
binder that contains all individual exhibits and joint exhibits each party intends to introduce
at trial. The electronic exhibit binder is for Judge Chappell's use only and merely
replaces a hardcopy exhibit binder traditionally submitted to the Court. Because the
electronic exhibit binder is for Judge Chappell to use during a trial or hearing, counsel
must still bring paper copies of all individual and joint exhibits that may be introduced at
trial for the Courtroom Deputy Clerk.

       Each exhibit must be saved as a PDF document and then combined with the other
exhibits into a single PDF file. The single PDF file is the electronic exhibit binder.
Within the single PDF file, counsel must identify each exhibit separately using PDF
bookmarks.4 When possible, counsel should scan an exhibit for the electronic exhibit
binder with Optical Character Recognition. See "Electronic Case Filing Requirements"
on Judge Chappell's website.

       The electronic exhibit binder must be emailed to Judge Chappell's inbox. Include
the case number and case name in the email subject line. If the file containing the
electronic exhibit binder is too large to email, counsel should provide the Court with a
single CD or DVD of the binder.




       4  If an exhibit is physical evidence, counsel should insert a placeholder exhibit that states,
"Exhibit [Number] is [description of exhibit]."



                                               - 11 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 12 of 16 PageID 86



        h.     Joint-Proposed Jury Instructions and Verdict Form – In cases to be
tried before a jury, the parties shall jointly file a single set of proposed jury instructions
and a proposed verdict form based on the United States Court of Appeals for the Eleventh
Circuit Pattern Jury Instructions. If a pattern instruction is not available for a certain type
of instruction, the parties shall submit a joint-proposed instruction, citing to case law that
supports the requested non-pattern instruction. A party may include a contested charge
at an appropriate place in the joint-proposed jury instructions. The contested charged
shall designate the name of the requesting party, bear a citation of authority for its
inclusion, and summarize the opposing party's objection. The Court will deny a
proposed instruction that is slanted in any way. See M.D. Fla. R. 5.01.

     A party must email the joint-proposed jury instructions and verdict form in Microsoft
Word® format to Judge Chappell's inbox. Include the case number and case name in
the email subject line. Any party unable to comply with this requirement must
immediately contact the Courtroom Deputy Clerk to make other arrangements.

        i.     Case-Specific Proposed Voir Dire Questions – In cases to be tried before
a jury, the parties shall jointly file proposed voir dire questions specific to the case. The
Court will conduct voir dire giving due consideration to the parties' proposed case-specific
questions. A party must also email the proposed questions in Microsoft Word® format
to Judge Chappell's inbox. Include the case number and case name in the email subject
line. Any party unable to comply with this requirement must immediately contact the
Courtroom Deputy Clerk to make other arrangements.

      j.     Trial Briefs in Non-Jury Cases – For a non-jury trial, each party shall file
and serve a trial brief with proposed findings of fact and conclusions of law on or before
the date set in the above table. A party must also email the trial briefs in Microsoft
Word® format to Judge Chappell's inbox. Include the case number and case name in
the email subject line. Any party unable to comply with this requirement must
immediately contact the Courtroom Deputy Clerk to make other arrangements.

       k.     Courtroom Equipment – The Court mandates counsel to use the
technology and equipment available in the courtroom and expects counsel to be familiar
with the equipment prior to any trial or hearing. Counsel should contact the Courtroom
Deputy Clerk to test and/or be trained on the equipment well in advance. Failure to do
so may result in the equipment not being available for use.

       D. MEDIATION

       a.     Purpose – All parties shall participate, in a good faith effort, in Court
annexed, mandatory mediation in order to minimize pretrial procedures and secure the
just, speedy, and inexpensive determination of this action. See M.D. Fla. R. 1.01(b),
9.01(b).




                                            - 12 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 13 of 16 PageID 87



       b.     Last Date to Mediate – The parties shall complete the mediation
conference on or before the mediation date set in the above table. Despite Local Rule
9.05(d), neither the mediator nor the parties have authority to continue the mediation
conference beyond this date except on express order of the Court.

        c.     Mediator's Authority – The mediator shall have all powers and authority
to conduct mediation and settle this case per the Local Rules, except as otherwise limited
by this Order. The mediation shall continue until adjourned by the mediator. In order
to coordinate the mediation conference, the mediator may set an abbreviated scheduling
conference prior to the scheduled mediation. At such time, the mediator may designate
one or more coordinating attorneys who shall be responsible for conferring with the
mediator regarding the mediation conference. If necessary, the coordinating attorney
may coordinate the rescheduling of a mediation conference within the time allowed in this
Order. In a Track Three case, complex case, or case involving multiple parties, the
mediator has the authority to conduct the mediation in a series of sessions and in groups
of parties so that mediation is complete by the last date to mediate.

       d.     General Rules Governing Mediation Conference

             i.     Case Summaries – Not less than two days prior to the mediation
conference, each party shall deliver to the mediator a written summary of the facts and
issues of the case.

            ii.       Identification of Corporate Representative – As part of the written
case summary, counsel for each corporate party shall state the name and general job
description of the employee or agent who will attend and participate with full authority to
settle on behalf of the corporate party.

             iii.     Attendance Requirements and Sanctions – Each attorney acting as
lead trial counsel and each party/corporate representative with full authority to settle shall
attend and participate in the mediation conference. In the case of an insurance
company, the term "full authority to settle" means authority to settle for the full value of
the claim or policy limit. The Court will impose sanctions on lead counsel and parties
who do not attend and participate in good faith.

            iv.      Authority to Declare Impasse – Participants shall be prepared to
spend as much time as may be necessary to settle the case. No participant may force
the early conclusion of a mediation because of travel plans or other engagements. Only
the mediator may declare an impasse or end the mediation.




                                            - 13 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 14 of 16 PageID 88



            v.       Restrictions on Offers to Compromise – Evidence of offers to
compromise a claim is not admissible to prove liability for or invalidity of the claim or its
amount. See Fed. R. Evid. 408 (includes evidence of conduct or statements made in
compromise negotiations); M.D. Fla. R. 9.07(b). All discussions, representations, and
statements made at the mediation conference are privileged settlement negotiations.
Except in a supplemental proceeding to enforce a settlement agreement, nothing related
to the mediation conference shall be admitted at trial or be subject to discovery. See
Fed. R. Evid. 408; M.D. Fla. R. 9.07. A communication between a party and a mediator
during a private caucus is also confidential, unless the party tells the mediator otherwise.

       e.     Rate of Compensation – The mediator shall be compensated as per Local
Rule 9.02(f), or at a rate stipulated by the parties in advance of mediation and borne
equally by the parties. Upon motion of the prevailing party, the party's share may be
taxed as costs in this action.

       f.     Settlement and Report of Mediator – A settlement agreement reached
between the parties shall be reduced to writing and signed by the parties and their
attorneys in the presence of the mediator. Within five days of the conclusion of the
mediation conference, the mediator shall file and serve a written mediation report stating
whether all required parties were present, whether the case settled, and whether the
mediator was forced to declare an impasse. See M.D. Fla. R. 9.06. The mediator may
report any conduct of a party or counsel that falls short of a good faith effort to resolve
the case. See M.D. Fla. R. 9.05(e), 9.06(a).

       E. SETTLEMENT CONFERENCE

       Judge Chappell may refer this case for a settlement conference before the non-
assigned Magistrate Judge when it will benefit the parties or the parties request such a
conference. Upon the Court's Order that refers a case for a settlement conference, the
parties shall immediately contact the non-assigned Magistrate Judge's office to arrange
for a mutually agreeable time to conduct the conference and for the Magistrate Judge's
procedures on such conferences.

       F. FINAL PRETRIAL CONFERENCE

      a.     Lead Trial Counsel and Parties – Lead trial counsel and local counsel for
each party and any unrepresented party must attend the final pretrial conference in
person unless excused by the Court.




                                           - 14 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 15 of 16 PageID 89



       b.      Substance of Final Pretrial Conference – At the final pretrial conference,
counsel and unrepresented parties must be prepared and authorized to accomplish the
purposes set forth in Federal Rule of Civil Procedure 16 and Local Rule 3.06, including
the formulation and simplification of the issues, elimination of frivolous claims or defenses,
admitting facts and documents to avoid unnecessary proof, stipulating to the authenticity
of documents, obtaining advance rulings from the Court on the admissibility of evidence,
settlement and use of special procedures to assist in resolving the dispute, disposing of
pending motions, establishing a reasonable limit on the time allowed for presenting
evidence, and such other matters that will facilitate the just, speedy, and inexpensive
disposition of the action. See Fed. R. Civ. P. 16.

       G. SANCTIONS

        The Court will impose sanctions on any party or attorney who (1) fails to attend
and actively participate in the meeting to prepare the joint pretrial statement, or who
refuses to sign and file the joint pretrial statement; (2) fails to attend the final pretrial
conference, or is substantially unprepared to participate; (3) fails to attend and/or actively
participate in good faith at mediation, or attends mediation without full authority to
negotiate a settlement, or is substantially unprepared to participate in the mediation; or
(4) otherwise fails to comply with this Order. Sanctions may include reasonable
attorneys' fees and costs, the striking of pleadings, the entry of default, the dismissal of
the case, and a finding of contempt of court. See 28 U.S.C. § 1927; Fed. R. Civ. P. 16(f),
37; M.D. Fla. R. 9.05(c), (e).

       H. TRIAL

         a.      Trial Before District Judge – This case is set for the monthly trial term as
stated in the above table. A date certain for trial is not granted absent exceptional
circumstances. During the assigned trial term, counsel, parties, and witnesses must be
prepared to proceed to trial within twenty-four hours of notice. A trial calendar will be
distributed approximately one to two weeks before the commencement of the term.
Cases are listed in the order in which they will be tried, although experience indicates that
cases may be called out of order. Generally, criminal cases are tried first, followed by
civil jury trials, and then civil non-jury trials. Cases not reached during the trial term will
be placed at the beginning of the following month's trial term after all criminal cases have
been tried. Parties must immediately inform the Court of any development that may
affect trial after the trial calendar has been distributed. Judge Chappell may reassign
the case to any other consenting district judge to try the case. 5 See M.D. Fla. R.
1.02(e),1.03(d).




       5   A case may be reassigned to a visiting district judge at any time. In unusual and
extraordinary circumstances, the Court may re-notice this case for trial shortly before the first day
of the trial term if necessary to accommodate the trial schedule of the district judge or a visiting
judge.



                                               - 15 -
Case 2:18-cv-00790-SPC-UAM Document 21 Filed 02/21/19 Page 16 of 16 PageID 90



         Counsel are instructed that, absent a showing of good cause, any party whose turn
it is to provide evidence will be deemed to have rested if, during the hours designated for
trial, that party has no further evidence or witnesses available.

        b.     Trial Before a United States Magistrate Judge – A case scheduled for
trial before a Magistrate Judge will be called for trial on a date certain. The parties may
unanimously consent to proceed before the assigned Magistrate Judge to conduct all
proceedings in this case (or specified motions in this case), conduct a jury or non-jury trial
beginning on a date certain, and enter final judgment. See 28 U.S.C. § 636(c); Fed. R.
Civ. P. 73(a). A party is free to withhold consent without adverse substantive
consequences. See 28 U.S.C. § 636(c)(2); Fed. R. Civ. P. 73(b). A party may appeal
a final judgment of the Magistrate Judge to the United States Court of Appeals for the
Eleventh Circuit in the same manner as an appeal from the district court. See 28 U.S.C.
§ 636(c)(3); Fed. R. Civ. P. 73.

      c.      Settlement – Counsel shall immediately notify the Court if the case settles.
See M.D. Fla. R. 3.08. The parties shall also immediately inform the Court of any
development that may affect trial after the trial calendar is distributed. The Court will
assess jury costs to the parties if they fail to inform it of settlement before the jury is called.
Regardless of the status of settlement negotiations, the parties shall appear for all
scheduled hearings, the final pretrial conference, trial, absent a proper voluntary dismissal
under Fed. R. Civ. P. 41(a).

       DONE and ORDERED in Fort Myers, Florida on this 21st day of February, 2019.




Copies:
Counsel of record




                                              - 16 -
